 1

 2
                                  UNITED STATES DISTRICT CCOURT
 3

 4                                         DISTRICT OF NEVADA

 5

 6   DAVID JONATHAN THOMAS,                        )   Case No.: 3:13-CV-00508-RCJ-CBC
                                                   )
 7                                                 )   ORDER ADOPTING AND ACCEPTING
                             Plaintiff,            )   REPORT AND RECOMMENDATION OF
 8                                                 )   UNITED STATES MAGISTRATE JUDGE
     vs.                                           )   (ECF NO. 147)
 9                                                 )
     JAMES COX, et al.,                            )
10                                                 )
                             Defendants.           )
11                                                 )
                                                   )
12

13
            Before the Court is the Report and Recommendation of United States Magistrate
14
     Judge Carla Baldwin Carry (ECF No. 147 1) entered on May 3, 2019, recommending that
15
     the Court grant and deny in part Defendants’ Motion for Summary Judgment (ECF No.
16

17   137). On May 13, 2019, the Plaintiff filed his Objections to Magistrate Judge’s Report

18   and Recommendation (ECF No. 148); on May 31, 2019, Defendants filed Partial
19
     Objections to Magistrate Judge’ Report (ECF No. 160)l and on June 6, 2019, Plaintiff
20
     filed his Objections to Defendants’ Partial Objections to Magistrate Judge Report (ECF
21

22
     No. 161).

23          This action was referred to Magistrate Judge Carry under 28 U.S.C. §
24   636(b)(1)(B) and Local Rule IB 1-4 of the Rules of Practice of the United States District
25
     Court for the District of Nevada.
26

27

28          1   Refers to Court’s docket number.



                                                        1
 1         The Court has conducted its de novo review in this case, has fully considered the
 2
     pleadings and memoranda of the parties including the parties’ objections to the Report
 3
     and Recommendation and other relevant matters to 28 U.S.C. § 636(b)(1)(B) and Local
 4

 5
     Rule IB 3-2.

 6         IT IS HEREBY ORDERED that United States Magistrate Judge Carry’s Report
 7   and Recommendation (ECF No. 147), shall be ADOPTED and ACCEPTED.
 8
           IT IS FURTHER ORDERED that Defendants’ Motion for Summary Judgment
 9
     (ECF No. 137) is GRANTED IN PART and DENIED IN PART.
10

11         IT IS FURTHER ORDERED that Defendants’ Motion for Summary Judgment as

12   to Counts II and III are GRANTED.
13
           IT IS FURTHER ORDERED that Defendants’ Motion for Summary Judgment as
14
     to Count I is DENIED.
15
           IT IS FURTHER ORDERED that the Clerk of the Court shall enter judgment
16

17   accordingly.
18         IT IS SO ORDERED.
19
                                                Dated this 17th day of June, 2019.
20

21

22                                              ROBERT C. JONES
                                                Senior District Judge
23

24

25

26

27

28



                                                   2
